Citation Nr: 1646256	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-00 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating, effective prior to February 7, 2015, and an initial rating in excess of 20 percent, effective on and after February 7, 2015, for service-connected degenerative disc disease (DDD) of the lumbar spine, status post discectomy and spinal stimulator placement (lumbar spine disability).

2. Entitlement to an initial compensable rating, effective prior to February 7, 2015, and an initial rating in excess of 30 percent, effective on and after February 7, 2015, for service-connected bilateral pes planus with calcaneal spurs and plantar fasciitis (bilateral foot disability).

3. Entitlement to an initial rating in excess of 20 percent for service-connected right lower extremity sciatica.

4. Entitlement to an initial compensable rating for service-connected residuals scars, lumbar spine status post discectomy and spinal stimulator placement.

5. Entitlement to service connection for bilateral ovarian cysts.

REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from February 1990 to February 2010.

This matter comes before the Board from an April 2010 rating decision in which the above Regional Office (RO) of the Department of Veterans Affairs (VA) granted service connection for a lumbar spine disability, and for a bilateral foot disability, and assigned 0 percent (non-compensable) ratings for each, effective March 1, 2010.  

In a May 2015 rating decision, the RO granted service connection for right lower extremity sciatica and assigned an initial 20 percent rating; granted a 20 percent rating for the lumbar spine disability; and granted a 30 percent rating for the bilateral foot disability, with all ratings effective from February 7, 2015.  The Veteran continued her appeal for higher ratings.  

In July 2016, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, prior to February 7, 2015, the lumbar spine disability manifested in complaints of pain, limitation of motion with pain, weakened movement, excess fatigability, flare-ups, at least one finding of flexion limited to 55 degrees, and, other than a separately service-connected right lower extremity sciatica, no other neurological abnormalities.

2.  Resolving reasonable doubt in favor of the Veteran, throughout the appeal period, the lumbar spine disability has manifested in complaints of pain, limitation of motion with pain, and flare-ups, but has not resulted in incapacitating episodes lasting at least four weeks but less than six weeks during the previous 12 months; or forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or any associated objective neurologic abnormalities, other than a separately service-connected sciatica of the right lower extremity.  

3.  Resolving reasonable doubt in favor of the Veteran, throughout the appeal period, the bilateral foot disability has more nearly approximated pronounced disability with marked pronation, extreme tenderness of plantar surfaces, and other symptoms not relieved by orthopedic shoes or appliances.  

4.  On July 21, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran on the record at her Board hearing that she wanted to withdraw the issues of entitlement to an initial rating in excess of 20 percent for right lower extremity sciatica, an initial compensable rating for residuals scars, lumbar spine status post discectomy and spinal stimulator placement, and service connection for bilateral ovarian cysts.



CONCLUSIONS OF LAW

1.  Effective prior to February 7, 2015, the criteria for an initial 20 percent rating for the lumbar spine disability, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2015).

2.  Throughout the entire appeal period, the criteria for an initial rating in excess of 20 percent rating for the lumbar spine disability have not been.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5242, 5243 (2015).

3.  Throughout the appeal period, the criteria for a 50 percent rating for the Veteran's bilateral foot disability, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.71 DC 5276 (2015).

4.  The criteria for withdrawal have been met regarding the issues of entitlement to an initial rating in excess of 20 percent for right lower extremity sciatica, an initial compensable rating for residuals scars, lumbar spine status post discectomy and spinal stimulator placement, and service connection for bilateral ovarian cysts.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by a letter dated in September 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, in July 2016, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ.  A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the 2016 hearing, the undersigned VLJ stated the issues on appeal, and information was also solicited regarding the severity of the Veteran's lumbar spine and feet disorders, as well as any recent treatment received.  Nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim based on the current record.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service VA and private treatment records for the Veteran.  Additionally, VA examinations were obtained, which included examination findings relevant to the rating criteria.  These VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The Board finds that taken together, the examinations properly address testing for "pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158 (2016).  Although the spine examinations did not address active and passive motion or weight-bearing and non-weight-bearing range of motion, there is no opposite joint to address.  The 2013 and 2015 spine examinations noted pain caused less movement than normal and interference with weight-bearing.  Furthermore, the Board assigns a higher evaluation based on functional loss such as further limitations on walking due to back pain and limited range of motion; thus there is no prejudice in proceeding to adjudicate this claim.  Regarding the feet examinations, the feet are rated together and were evaluated in each examination.  Furthermore, the evaluations are not based upon range of motion.  Accordingly, Correia does not require a remand in this instance.

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

1.  Lumbar Spine Disability

The Veteran's service-connected lumbar spine disability has been evaluated as 0 percent disabling prior to February 7, 2015, and 20 percent disabling, on and after February 7, 2015, pursuant to Diagnostic Codes (DC) 5242 and 5243.  DC 5242 pertains to degenerative arthritis, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5242.  DC 5243 pertains to DDD, which may be rated under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes, whichever results in the higher rating.  38 C.F.R. § 4.71a, DC 5243. 

Under the Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, for a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242.

Under the General Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2).

On a VA examination in December 2009, it was noted that the Veteran had a herniated lumbar disc for which she underwent a discectomy and also had a spinal stimulator placed.  She was able to walk, but had stiffness, spasm, decreased motion, numbness, and weakness.  She denied any bowel or bladder complaints but reported constant back pain that traveled to her right leg and foot at times, and was severe in nature.  She reported she tried to readjust her activity.  No incapacitation was noted.  Functional impairments included being limited to short standing or sitting during peak times of spasms, being unable to drive or walk, and having sleeping patterns altered due to cramping and burning of her nerves.  She could brush her teeth, cook, walk, shower, climb, shop, vacuum, dress herself, garden, drive a car, take out the trash, and push a lawn mower, but the gardening, shopping, and walking were difficult because of her pain.  It was noted that she did administrative work for the past 20 years and was currently employed at that same job.  

Examination revealed no radiation of pain on movement, muscle spasms, tenderness, guarding, weakness, tone problems, or musculature problems.  Range of motion for was flexion to 90 degrees and extension to 30 degrees, and repetitive use testing was possible with no additional imitation of motion.  There was also no pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was symmetry in appearance of the spine and in spinal motion.  Curvature of the spine was normal.  There was a negative straight leg raise test and no radiation of pain.  

In an October 2013 private disability benefits questionnaire (DBQ), it was noted that the Veteran had a spinal cord stimulator in place, not functioning properly, and she was on medications full time for pain.  She reported that flare-ups involved right leg pain and constant low back pain.  On range of motion testing, flexion was to 55 degrees with objective evidence of pain beginning at 30 degrees; 0 degrees of extension, with objective evidence of pain beginning at 0 degrees; right lateral flexion to 30 degrees with no objective evidence of painful motion; left lateral flexion to 30 degrees with objective evidence of pain beginning at 25 degrees; and right and left lateral rotation to 25 degrees with no objective evidence of painful motion.  It was noted that the Veteran was unable to perform repetitive use testing with 3 repetitions due to pain.  It was also noted that the Veteran had functional impairment of the thoracolumbar spine, including less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight-bearing.  There was no tenderness or pain to palpation, guarding, or muscle spasm of the thoracolumbar spine.  Muscle strength testing revealed the Veteran had normal muscle strength, and her deep tendon reflexes were normal in the left lower extremity.  There was also normal left lower extremity sensation.  There was no atrophy noted.  It was noted that the Veteran did have IVDS of the thoracolumbar spine, and she had incapacitating episodes over the past 12 months, lasting less than a week.  The examiner opined that the Veteran's thoracolumbar spine condition impacted her ability to work. 

Private treatment records showed that in May 2014, the Veteran was seen for low back pain, and she reported it was chronic in nature and had progressively worsened in the past two days.  She denied any recent trauma or heavy lifting, and she reported that the pain was worst with standing, and alleviated with leaning forward.  She took ibuprofen with some relief.  Examination revealed no tenderness to palpation over the spine, and normal range of motion of the lumbar spine.  

On a VA DBQ in February 2015, the Veteran reported that her back symptoms began in approximately 2004, with the onset of lower back and right leg pain without injury.  She reported having intermittent burning, hurting lower back, and right leg pain provoked by lying on the right side, sitting for 30 minutes, prolonged standing, and walking for an hour.  She reported that pain radiated to the lateral right leg to the toes with prolonged sitting, and that sometimes the right leg discomfort occurred for no apparent reason and it could even occur at night.  She reported constant numbness in the right lateral leg to the lateral foot, periodic flare-ups twice year, lasting a day or two and requiring use of a muscle relaxant and sometimes time off work.  She reported flare-ups that significantly limited her and could cause her to take time off work, and described the flare-ups as involving increased pain and stiffness, and 2 times a year and lasting for 2 hours.  Range of motion testing revealed flexion to 50 degrees, extension to 30 degrees, and bilateral lateral flexion and rotation to 30 degrees, all with no objective evidence of pain.  It was noted that she was able to perform repetitive use testing with 3 repetitions, after which she had no additional limitation in range of motion.  It was noted that the functional impairment of the impairment of the thoracolumbar spine included less movement than normal and interference with sitting, standing, and/or weight-bearing.  There was 5/5 muscle strength without atrophy, guarding, or muscle spasm.  There was an absent left knee deep tendon reflex, but normal deep tendon reflexes of the left ankle, normal sensation of the left lower extremity, and a negative straight leg raise test.  The Veteran did not report any left extremity radiculopathy, including paresthesias, numbness, or pain.  The Veteran denied any other neurological abnormalities, including bowel or bladder symptoms.  The examiner found that the Veteran had IVDS, but did not have any incapacitating episodes.  

At the July 2016 Board hearing, the Veteran testified that she felt that the 20 percent rating assigned for her lumbar spine disability should have been effective prior to February 2015, and that her back had been bothering her at the same level since she departed service and prior.  She testified that currently the biggest trouble she had with her back was sleeping, bending, and sitting or standing for long periods of time, and that this had been the case since back to 2010.  She testified that she had needed help putting on her shoes and socks, that she could not do sports in which she had to extend herself, and twist or turn her arms, and that her husband had to clip her toenails.  She reported that she was unable to continue with her orthopedic examination in 2013 and that this was typical for her.  She testified she had difficulty lying on her back, even for doctors' appointments, that she had trouble reaching up for something on a shelf or reaching low.  She testified she could stand for 10 to 20 minutes, and could sit for about 30 minutes and then had to get up and walk.  She reported having flare-ups, at times incapacitating, that would last about a week and that these had been occurring since prior to her retirement from military service.  She testified that flare-ups occurred anywhere from 1 to 2 times a month, and sometimes 3.  For treatment, she used cold compresses, took steroids from her doctor, and also took NSAIDs like Aleve.  She also testified she took a muscle relaxer and pain medications for her back problems.  She reported that when she had a back flare-up, her pain was at level 10 out of 10, she was incapacitated to the point she had to be on bed rest, and these lasted anywhere from 3 days to a week.  

After reviewing the record and resolving all reasonable doubt in favor of the Veteran, the Board concludes that the criteria for a 20 percent rating for the service-connected lumbar spine disability have been met or approximated, prior to February 7, 2015.  See 38 C.F.R. § 4.7.  In that regard, the examinations, treatment records, and the Veteran's testimony, show complaints of chronic low back pain and flare-ups.  A 2013 examination found flexion limited to 55 degrees with evidence of pain beginning at 30 degrees, and additional functional limitations due to pain, less movement than normal, weakened movement, excess fatigability, pain on movement, and inference with standing and sitting, and flare-ups.  Additionally, the Veteran testified at the Board hearing that her symptoms had been present and roughly the same severity since service discharge in 2010.  Thus, resolving all doubt in favor of the Veteran, it is the Board's judgment that the competent medical evidence supports the assignment of an initial 20 percent rating, effective prior to February 7, 2015.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

No higher rating, however, is warranted.  For an evaluation in excess of 20 percent, the evidence must demonstrate forward flexion to 30 degrees or less, favorable ankylosis, or incapacitating episodes lasting at least 4 weeks but less than 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.  Here, although pain was noted to begin at 30 degrees at the 2013 examination, pain alone does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, the effects of the pain, to include additional functional loss are fully considered within the 20 percent evaluation prior to February 7, 2015.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

On and after February 7, 2015, the evidence also does not show forward flexion to 30 degrees or less, favorable ankylosis, or incapacitating episodes lasting at least 4 weeks but less than 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.  Rather, there was flexion to 50 degrees, with no additional limitation of motion upon repetition.  Even considering additional functional loss such as flare-ups, it does not more nearly approximate the next highest level as there was full muscle strength.  Furthermore, there was no evidence of ankylosis, or incapacitating episodes lasting at least 4 weeks but less than 6 weeks during the past 12 months.  Accordingly, an initial rating in excess of 20 percent is not warranted at any point during the appeal period.  

The Board has also considered whether a separate rating is warranted for any neurological manifestations resulting from the Veteran's service-connected lumbar disability.  A separate rating has been granted for sciatica of the right lower extremity associated with his lumbosacral disability, and the Veteran has withdrawn that appeal; it is not considered herein.  The Veteran has denied throughout the appeal period any bowel or bladder impairment.  The Veteran has also not reported any left lower extremity neurological symptoms.  Although there as an absent left knee deep tendon reflex at the 2015 examination, every other finding regarding deep tendon reflexes, straight leg raises, and sensation has been normal throughout the appeal period.  Accordingly, the objective evidence does not support any other neurological impairment; a separate evaluation on this basis is not warranted.

Thus, the preponderance of the evidence of record supports the assignment of a 20 percent rating prior to February 7, 2015, but no more, for a lumbar disability, either prior to or effective from February 7, 2015.  The Board notes that in reaching this conclusion, the benefit-of-the-doubt doctrine has been applied.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Bilateral Foot Disability

The Veteran's service-connected bilateral foot disability is rated under DC 5276, which evaluates impairment from flatfoot.  As her disability is bilateral, the Board will discuss the ratings for bilateral flatfoot.  

Pursuant to 38 C.F.R. §§ 4.71a, DC 5276, a 0 percent rating is warranted for mild disability with symptoms relieved by build-up shoe or arch support.  A 10 percent rating is warranted for moderate disability with symptoms of weight-bearing line over medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe disability, with symptoms of objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent rating is warranted for pronounced disability with symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

The criteria for evaluating pes planus are not expressly written in the conjunctive as there is no "and" in the listed symptoms.  Accordingly, it is not expected that all cases of pes planus will show all the findings specified.  See Dyess v. Derwinski, 1 Vet. App. 448, 455-56 (1991).  Essentially the criteria list symptoms equating to mild, moderate, severe and pronounced pes planus.  Additionally, the criteria for evaluating pes planus are not successive in nature; thus, it is not necessary that all criteria be met for a lower rating to allow for the next higher rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).

On a VA examination in December 2009, the Veteran reported constant pain in the middle of her arches and her ankles, that did not travel, but was aching, cramping, burning, and sharp, and at a level of 8 out of 10.  Pain was brought on by physical activity and also came on spontaneously, and was relieved by rest and also spontaneously.  Sometimes warm compresses helped relieve the pain.  She had pain, stiffness, and swelling in her feet with walking and standing up, and at rest she had intermittent pain.  She had orthotics since 1994, and also used NSAIDs.  Functional impairment included inability to stand for prolonged periods of time, no signs of abnormal weight bearing on the feet, no crutches, corrective shoes, wheelchairs, braces, canes, or walkers, and active motion of the metatarsophalangeal joints bilaterally.  There was moderate tenderness in the soles of the feet, good alignment of Achilles tendons, moderate valgus of the foot bilaterally, no forefoot or midfoot malalignment, inward rotation of the superior portion of the heel bilaterally, medial tilting upward of the talus bilaterally, and marked pronation bilaterally.  There was no pes cavus, no Morton's interdigital neuroma or hammertoes, and no hallux valgus or hallux rigidus.  The diagnoses included bilateral pes planus with calcaneal spurs and bilateral plantar fasciitis with residual tenderness to palpation of plantar fascia.

Private treatment records showed that in October 2011, the Veteran was seen for left foot pain, and she reported a history of arthritis and that both ankles would swell and go down, but that this morning her left ankle was painful but she could walk on it.  Her pain was graded as 10 out of 10, and she reported taking Advil that morning which took the edge off.  Objective examination showed tenderness in the ankles on ambulation.  Additionally, examination of the left ankle showed pain of the anteromedial aspect, the medial aspect, the posteromedial aspect, elicited by motion, as well as pain elicited by plantar flexion and inversion.  In January 2012, the Veteran was seen for follow up of left foot pain for years.  She reported her worse pain was 10/10 and at best 5/10.  The pain was located on the medial side of the foot, and the constant sharp pain was not resolving.  She had pain with weight bearing, but associated swelling and paresthesia were absent.  Examination revealed the skin was intact, but she had a callus over the first MTP joint and medial aspect of the hindfoot.  Tenderness was present along the navicular and posterior tibialis tendon.  Range of motion was full and without pain or crepitation.  There was no instability or atrophy.  Motor and sensory examinations were normal.  The diagnoses included congenital pes planus and left posterior tibialis tendonitis.  

In August 2012, the Veteran reported she always had flat feet and that over a year ago her left foot suddenly became swollen.  She reported she had been going to an orthopedic practice and received physical therapy since December but was not satisfied with the care.  Her pain and swelling resolved, but when she got out of bed last Friday she experienced symptoms that had not yet resolved and she reported an inability to flex her foot and toe.  Objective examination revealed mild edema of the left foot, left foot pain with palpation along the entire foot, decreased range of motion with plantar/dorsiflexion of the left foot and inversion/eversion of the left ankle, secondary to pain.  Her right foot was found to be within normal limits, with no erythema, warmth, or joint deformities noted.  The assessment was foot pain. 

In an October 2013 private DBQ examination, the Veteran reported having painful flatfoot since service, and that she had been in constant treatment since 2009, using orthotics full time and NSAIDs for pain relief.  It was also noted that the alignment had changed since the examination in 2009, that the Veteran had accentuated pain on use of the feet, and accentuated pain on manipulation of the feet.  There was no indication of swelling on use.  She did have characteristic calluses, and extreme tenderness of plantar surfaces of one or both feet, which was improved by orthopedic shoes or appliances.  It was also noted that her foot symptoms were relieved by arch support.  She had decreased longitudinal arch height on weight-bearing, and there was objective evidence of marked deformity of the foot, and marked pronation of the foot, improved by orthopedic shoes or appliances.  It was noted that the weight-bearing line fell over or medial to the great toe in both feet.  Imaging studies showed arthritis of both feet.  The examiner opined that the Veteran's flatfoot condition impacted her ability to work, and noted that the Veteran cannot stand for any sustained period of time and cannot do a standing job.  

On a February 2015 VA DBQ, the Veteran reported that recently, custom orthotics were prescribed by her orthopedic physician, but that they were not helping and a "casting, booting" regimen was being considered.  She reported having cortisone injections to the feet in 2011, and physical therapy in 2013, and both were without benefit.  She reported constant foot pain and constant swelling in both feet, and that foot pain was worse toward the end of the day and became so severe she could hardly walk.  She described the foot pain as aching and sharp.  She described flare-ups as being hardly able to walk by the end of the day, and that she had to borrow crutches or a walker at times.  It was noted that the Veteran reported having functional impairment in the feet, indicating that there were days she could not go to work, and that sometimes her foot just "draws up" to protect from putting it down and for 2 to 3 days she had to hop or use crutches or a rolling walker.  

Examination revealed pain on use of the feet and pain on manipulation of the feet, with pain accentuated on manipulation.  There was an indication of swelling on use and characteristic calluses on both feet.  She had tried orthotics but her feet remained symptomatic.  There was no extreme tenderness of the plantar surfaces on one or both feet.  She had decreased longitudinal arch height of one or both feet on weight-bearing.  There was no objective evidence of marked deformity, no marked pronation of one or both feet, and the weight-bearing line did not fall over or medial to the great toe in either foot.  She had inward bowing of the Achilles' tendon of the right foot, but did not have marked inward displacement or severe spasm of the Achilles' tendon on manipulation of one or both feet.  It was also noted that her foot condition did not chronically compromise weight bearing.  Objective examination of both feet revealed pain on weight-bearing and non-weight-bearing, disturbance of locomotion, and interference with standing.  It was noted there was calluses at the medial aspect of the forefoot at the great toe MTP joint area and at the medial aspect of the heel, bilaterally.  It was noted that the Veteran did not use any assistive devices as a normal mode of locomotion, and that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  The examiner opined that the Veteran's foot condition impacted her ability to perform any type of occupational task, noting that she had limitations with standing and walking and was unable to go shopping for long periods of time.  She worked an administrative position.  The examiner noted in an addendum that orthotics did not provide relief of symptoms.  

A private treatment record showed that in May 2016, the Veteran was seen for a new complaint of right foot pain.  It was noted that she had a history of bilateral plantar fasciitis, but that she had recently noticed right foot pain worsening over the past week.  The pain was described as constant, sharp, and stabbing, and was better with steroids, elastic band, and ice roll.  Swelling was present, and associated symptoms included left foot pain.  Examination of the feet revealed pes planus, no erythema, intact skin, full range of motion for dorsiflexion, plantar flexion, inversion, and eversion, with no pain on motion.  The right foot had tenderness over the medial calcaneus, and along the posterior tibialis tendon.  X-rays showed no arthritis.  The diagnoses included plantar fascial fibromatosis, congenital pes planus right foot, and strain of unspecified muscle and tendon at the ankle and foot level, right foot.

At the July 2016 Board hearing, the Veteran testified that she basically only wore sneakers, and had custom orthotics.  She testified that when she got out of bed, either of her feet could not be working.  She testified that if her right or left foot would go "out", she could not step or walk.  She had purchased a scooter and crutches and other things for mobility for when her feet went out.  She testified that this was more so when she woke up, but that it could also happen if she walked too much the day before.  She testified that her right foot was worse, and that it had gone out three times in the last two months, and that she had not been able to drive.  It was approximately twice a month where she ended up using some sort of assistive device to walk, and the length of this varied.  She testified that she would get a 5 to 10 day steroid pack for treatment, and that after the initial 3 days she could put a little pressure on the feet.  She testified that even if she was not having a flare-up, she was not able to walk normally because her feet would be tender and hurt.  She only wore tennis shoes and testified that her shoes wore out in an odd pattern on the inside every couple of months.  She was not able to walk barefoot.  She testified that with regard to her feet, the biggest thing was losing the ability to drive and to be able to get around, and that she would like to go out and walk and exercise, but that long periods of walking inflamed her feet and cause her feet to be "out" in the morning.  

In an August 2016 private DBQ, the Veteran reported increasing foot pain for years, and that the right was worse than the left.  She was initially seen in 2011-2012 and now again in 2015.  It was noted that the pain kept her from doing her activities of daily living when it was at its worse.  She was treated with a night splint, custom orthotics, and physical therapy.  It was noted that the Veteran had bilateral pes planus, with a collapsed arch and pronation of the medial ankle, with swelling over the medial and lateral ankle.  The examiner opined that the Veteran's foot condition did impact her ability to work, noting that during flare-ups the pain was so intense that she could not work or drive due to the pain and stiffness, and also the severity of the arch collapse was worsened and she has had to miss several days of work intermittently.  It was noted that she had a history of bilateral foot and ankle pain that had worsened, and that she had significant pes planus with secondary collapse and arch and ankle pronation.  

A private treatment record showed that in July 2016, the Veteran was seen for follow-up for right foot pain.  In August 2016, she was seen again for follow-up for right foot pain.  Treatment included a boot to wear at night and physical therapy for tendo-Achilles contracture.  It was noted that she had not been to physical therapy yet, but wore the boot at night when she was in a lot of pain.  She described her worst pain as 10 out of 10 and her best pain as 8 out of 10, and that she had a constant throbbing, burning pain over the dorsal aspect of her foot.  She reported that the pain in the plantar aspect of the foot had improved, but not in the ankle and foot, and that pain was aggravated with prolonged walking, standing, and driving, due to the turning of her ankle.  Her pain improved with Tylenol, elevation, and ice.  It was noted that nocturnal pain was present, which kept her from sleeping and woke her from sleeping.  Swelling increased with activity.  Examination of the right ankle revealed no swelling or erythema, tenderness, full range of motion with pain on dorsiflexion.  There was no instability, motor examination was normal, and no atrophy noted.  The diagnoses included plantar fascial fibromatosis; congenital pes planus, right foot; strain of unspecified muscle and tendon at ankle and foot level, right foot; posterior tibial tendonitis, right leg; and posterior tibial tendon dysfunction.  Custom shoe orthotics were ordered and she was to start physical therapy.

In a letter dated in September 2016, the Veteran's employer reported she been an employee since July 2010, and that over the past 6 years, the Veteran has had to leave work during the day because of the pain in her feet and not being able to walk anymore.  Her employer also noted that the Veteran had also missed entire days of work because of her feet and inability to walk.  Finally, her employer indicated that the Veteran's position required a considerable amount of walking each day.

Upon review of the record and resolving reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a 50 percent rating for the service-connected bilateral foot disability have been met or approximated throughout the appeal period.  See 38 C.F.R. § 4.7.  In that regard, the 2009 examination showed marked pronation, indicating a marked deformity, and moderate, although not extreme, tenderness.  A January 2012 private record noted characteristic callosities.  The 2013 examination noted accentuated pain on the use and manipulation of feet, with characteristic callosities.  There was no indication of swelling on use, but there was objective evidence of marked deformity of the feet.  There was also extreme tenderness of the plantar surfaces.  Orthotics did provide relief.  At the 2015 examination, there was not extreme tenderness of the plantar surfaces or objective evidence of marked pronation, but there was inward bowing of the Achilles tendon.  The examiner noted that orthotic shoes and appliances did not provide relief.  When considering the Veteran's lay statements, including constant foot pain and swelling, flare-ups during which she was either barely able to or unable to walk, and significant functional loss, the Board finds that these symptoms more closely approximate pronounced disability.  

The Board has considered whether a rating in excess of 50 percent is warranted for any period of time since February 7, 2015.  Notably, a 50 percent rating is the maximum schedular rating available under DC 5276.  A higher rating is warranted if there is loss of use of a foot, in which case the feet would be separately rated, and the ratings combined.  See 38 C.F.R. § 4.71a, DC 5167.  However, no examination has found disability equivalent to loss of use of a foot.  See 38 C.F.R. § 4.63.  The Veteran's ability to stand and walk on her feet, although limited by pain, clearly reflects more function than would be served by amputation of her feet.  Significantly, she continues in her job, which requires a considerable amount of walking, even though she has had to leave work because of pain in her feet and not being able to walk sometimes.  The Board has also considered whether entitlement to a higher evaluation is warranted under any other applicable Diagnostic Code, however, DCs 5277 through 5284 do not provide a rating higher than 50 percent.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show bilateral foot disability that most nearly approximates the criteria for a 50 percent disability throughout the appeal period. 

III. Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disability and bilateral foot disability are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Regarding the Veteran's lumbar spine disability, the rating criteria expressly contemplate range of motion and all functional loss, which encompasses the Veteran's symptoms.  Additionally, the feet diagnostic codes expressly contemplate the Veteran's symptoms, including pain, swelling, tenderness, deformity, and the use of orthopedic appliances.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

IV. Issues Withdrawn

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  Withdrawal may also be made on the record at a hearing.  38 CFR 20.204(b)(1).  In the present case, the Veteran withdrew the issues of entitlement to an initial rating in excess of 20 percent for right lower extremity sciatica, an initial compensable rating for residuals scars, lumbar spine status post discectomy and spinal stimulator placement, and service connection for bilateral ovarian cysts, on the record at her July 2016 hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed. 


ORDER

Effective prior to February 7, 2015, a 20 percent rating for the service-connected lumbar spine disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Throughout the appeal period, an initial rating in excess of 20 percent for the service-connected lumbar spine disability is denied.

Throughout the appeal period, an initial 50 percent rating, but no higher, for the service-connected bilateral foot disability, is granted, subject to the laws and regulations governing the award of monetary benefits.

The claim of entitlement to an initial rating in excess of 20 percent for right lower extremity sciatica is dismissed.

The claim of entitlement to an initial compensable rating for residuals scars, lumbar spine status post discectomy and spinal stimulator placement, is dismissed.

The claim of entitlement to service connection for bilateral ovarian cysts is dismissed.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


